Title: To Thomas Jefferson from Parent, 18 March 1789
From: Parent (Parant), M.
To: Jefferson, Thomas



Monsieur
a Beauñe ce 18 mars 1789

Jay Recüe votre lettre du 11 mars Dernier, par laquelle vous me dittes de tiré sur vous aux plustot possible. Je vient de donner  une traite à Messieurs paschal et fils aux vingt mars pour estre payé le trente du meme mois sur vous de Deux cent Soixante et Douze livres, pour Sold de Compte avec vous que je vous Seré bien oblige de la payé. Et Donc je Suis bien faché de quoy je nay pas pouvüe trouvé du vin blanc meilleur que celuy que je vous ait Envoyé, mais jespere que pour l’autonne de vous en Envoyé de meilleur en blanc et en Rouge. Jen ait de Cette anné du vollenay qui est Ecellent. Donc je vous Prie de vouloir bien me faire le plaisir de me faire plasser un fils que j’ay Chez Nous de quatorze années. Comme vous me marqué que vous allez partir aux premiers jours pour l’amerique, je vous voyés que vous este bien en mesme de le faire à son avantage. S’il vous le pouvez faire dans quelque temps Dicy, je vous En aurez mille obligation Si cela ce peut, parce que de Notre Estat Nous avons assez peine à faire Notre Compte, toutes les marchandises sont trop Chere à present. Et en mesme temps, si vous avez besoin de bon vin à l’amerique, je vous en feré passé tout ce que vous en voudré, et le meilleur qui me seroit possible pour vous et vos amy qui en auront besoin. Je vous Prie de vouloir bien penser à moy pour ce que j’ay l’honneur de vous marqué à l’egard de mon fils, bien pardon de la liberte que je prend aupres de vous. Je suis tres Sincèrement Monsieur Votre tres humble et tres obeissant Serviteur

Parent


 Je Compte aller à Paris vers le mois de may prochain.

